Citation Nr: 0801221	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-39 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a left knee 
disability.  

2.	Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1984 until 
January 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service medical records reveal that the veteran was seen in 
March 1985 when he presented with deformity and pain of the 
left knee.  It was noted that he had struck the lateral left 
knee while playing football.  Physical examination revealed 
obvious dislocation rotation of the left knee which reduced 
spontaneously in the emergency room.  X-ray examination of 
the left knee was normal at that time.  Medial lateral 
splints were applied, he was prescribed crutches, and he was 
referred for orthopedic consultation.  On orthopedic 
consultation two weeks later, physical examination revealed 
effusion.  The left knee was tender medial to the patellar, 
and pressing the patellar laterally aggravated the problem.  
Blood was aspirated from the knee.  A walking cylinder cast 
was prescribed for 5 more weeks.  He was placed on profile 
for restriction of activities of no aerobics or weigh-in 
secondary to the cast.  When seen in April 1985, the cast was 
removed, and the veteran had range of motion of the left knee 
from 10 - 25 degrees.  There was moderate swelling.  He 
complained of pain at times associated with spasm.  The 
assessment was status post dislocation of the left knee.  The 
veteran's physical profile restriction of activities was 
extended in May 1985.  On periodic examination in April 1986, 
the veteran's history of a dislocated left patellar in March 
1985, which had been casted for 8 weeks, was noted, and it 
was reported that the veteran had had full recovery.  No 
abnormality of the left knee was noted on physical 
examination of the lower extremities at that time.  On 
examination for separation from service in December 1990, the 
veteran completed a report of medical history wherein he 
denied he had a "trick" or locked knee.  Physical 
examination of the lower extremities in December 1990 was 
characterized as normal.  While the record does not currently 
contain clinical evidence of any current left knee 
disability, the veteran alleges current left knee symptoms so 
as to result in current right knee disability.  The veteran 
is credible and competent to describe symptoms he experiences 
associated with the left knee.

The medical evidence of record demonstrates that the veteran 
has been diagnosed with arthritis in the right knee.  See 
January 2004 Pemiscot Memorial Health Systems Progress Notes.  
In addition, the veteran's service medical records show 
complaints of recurrent right knee pain suffered in service.  

In this case, while the record contains medical evidence of a 
current diagnosis of a right knee disability, and credible 
lay description of current left knee symptomatology, and the 
veteran's service medical records show that the veteran 
suffered from recurrent right knee pain in service, and left 
knee injury in service, the record does not contain a 
clinical opinion based on a review of the record as a whole, 
as to whether or not any current left knee, and/or right knee 
disability, is etiologically related to his active military 
service. 



Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA notice 
for the issues on appeal consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information and evidence needed to 
establish both a disability rating and an 
effective date in the event service 
connection for a knee disability is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.	Schedule the veteran for a VA orthopedic 
examination to ascertain the nature and 
etiology of any current left and/or right 
knee disability, to include arthritis.  All 
indicated tests must be performed, to 
include an X-ray examination.  The claims 
folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must be 
requested to provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
veteran has current left knee and/or right 
knee disability which began in service or 
is otherwise the result of a disease or 
injury in service.  If a current left knee 
disability is identified and is opined to 
be etiologically related to service, the 
examiner must additionally provide an 
opinion as to whether any current right 
knee disability, to include arthritis, is 
etiologically due to, or chronically 
worsened (aggravated) by, the left knee 
disability.  All opinions expressed by the 
examiner should be accompanied by a 
detailed rationale.

3.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





